      Case: 1:20-cv-03996 Document #: 26 Filed: 08/20/21 Page 1 of 7 PageID #:1087




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

     Carmen O.-A.,                                        )
                                                          )
                 Plaintiff,                               )      No. 20-cv-3996
                                                          )
                                v.                        )      Magistrate Judge Susan E. Cox
                                                          )
     KILILO KIJAKAZI, Acting Commissioner                 )
     of the Social Security Administration,               )
                                                          )
                  Defendant.                              )

                              MEMORANDUM OPINION AND ORDER

         Plaintiff Carmen O.-A. 1 appeals the decision of the Commissioner of the Social Security

Administration (“Commissioner”) denying her disability benefits. The parties have filed cross

motions for summary judgment. 2 As detailed below, Plaintiff’s motion for summary judgment

[dkt. 17] is GRANTED and the Commissioner’s motion for summary judgment [dkt. 20] is

DENIED; the Court hereby remands this matter for further proceedings.

1.     Procedural History

         Plaintiff protectively filed for Disability Insurance Benefits on January 27, 2017, alleging

a disability onset date of June 9, 2016. [Administrative Record (“R.”) 15.] Plaintiff’s claims were

denied initially and upon reconsideration. Id. On July 2, 2019, after an Administrative Hearing,

Administrative Law Judge (“ALJ”) Lana Johnson issued an unfavorable decision. [R. 13-27.]

Plaintiff requested Appeals Council review, which was denied on May 5, 2020 [R. 1-5], causing

the ALJ’s July 2, 2019 decision to constitute the final decision of the Commissioner. 20 C.F.R.



1   In accordance with Northern District of Illinois Internal Operating Procedure 22, the Court refers to Plaintiff
only by his first name and the first initial of his last name(s).
2   Plaintiff has filed a Memorandum in Support of Reversing or Remanding Commissioner’s Decision [dkt. 17],
which the Court construes as a motion for summary judgment.
     Case: 1:20-cv-03996 Document #: 26 Filed: 08/20/21 Page 2 of 7 PageID #:1088




§404.981. Plaintiff filed the instant action on July 8, 2020, seeking review of the Commissioner’s

decision. [Dkt. 1.]

2.    The ALJ’s Decision

       On July 2, 2019, the ALJ issued a written decision denying Plaintiff disability benefits.

[R. 15-26.] At Step One, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since her alleged onset date of June 9, 2016. [R. 17.] At Step Two, the ALJ found Plaintiff had the

severe impairments of fibromyalgia; rheumatoid arthritis; degenerative disc disease of the cervical

and lumbar spine; obesity; and anxiety and depression. [R. 17.] At Step Three, the ALJ determined

Plaintiff did not have an impairment or combination of impairments that met or medically equaled

the severity of one of the listed impairments of 20 C.F.R. Part 404, Subpart P, App’x 1. [R. 18-20.]

       Before Step Four, the ALJ found that Plaintiff had the residual functional capacity (“RFC”)

to perform sedentary work with the following limitations: she can never climb ladders, ropes, or

scaffolds; she can occasionally climb ramps/stairs, balance, stoop, kneel, crouch, and crawl; she

can have occasional exposure to unprotected heights, dangerous heavy moving machinery, and

vibration. [R. 20]. As part of the RFC, the ALJ also determined that Plaintiff is able to understand,

remember, and carry out simple routine tasks and use judgment limited to simple work-related

decisions. Id. At Step Four, the ALJ determined that Plaintiff was not capable of performing any

of her past relevant work. [R. 24.] At Step Five, however, the ALJ found Plaintiff capable of

performing other jobs existing in significant numbers in the national economy. [R. 24-25.] Because

of these determinations, the ALJ found Plaintiff not disabled under the Act. [R. 25.]

3.    Social Security Regulations and Standard of Review

       In disability insurance benefits cases, a court’s scope of review is limited to deciding

whether the final decision of the Commissioner of Social Security is based upon substantial



                                                 2
     Case: 1:20-cv-03996 Document #: 26 Filed: 08/20/21 Page 3 of 7 PageID #:1089




evidence and the proper legal criteria. Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004).

Substantial evidence exists when a “reasonable mind might accept [the evidence] as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Zurawski v. Halter, 245

F.3d 881, 887 (7th Cir. 2001). While reviewing a commissioner’s decision, the Court may not

“reweigh evidence, resolve conflicts in the record, decide questions of credibility, or substitute

[its] own judgment for that of the Commissioner.” Young v. Barnhart, 362 F.3d 995, 1001 (7th

Cir. 2004). Although the Court reviews the ALJ’s decision deferentially, the ALJ must

nevertheless “build an accurate and logical bridge” between the evidence and her conclusion.

Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (internal citation omitted). The Court cannot

let the Commissioner’s decision stand if the decision lacks sufficient evidentiary support, an

adequate discussion of the issues, or is undermined by legal error. Lopez ex rel. Lopez v. Barnhart,

336 F.3d 535, 539 (7th Cir. 2003).

4.    Discussion

       Plaintiff alleges, inter alia, that the ALJ’s RFC assessment fails to account for documented

limitations in the use of Plaintiff’s hands due, in part, to a history of carpal tunnel syndrome. The

Court agrees, and remands on this basis.

       Plaintiff testified about her history of carpal tunnel syndrome, her carpal tunnel release

surgeries (twice on both hands), and her problems using her hands (e.g., difficulty and hand pain

when lifting anything over five pounds; numbness, pain, and cramping if she writes for over two

minutes). [R. 975-77.] Additionally, in August 2017, radiographic imaging of Plaintiff’s hands

revealed suspected mild osteopenia, slight degenerative changes and inflammation possibly related

to inflammatory arthritis, and some erosion of the left ulnar styloid also related to inflammatory

arthritis. [R. 869.] Yet the ALJ did not discuss Plaintiff’s history of carpal tunnel syndrome or her



                                                 3
    Case: 1:20-cv-03996 Document #: 26 Filed: 08/20/21 Page 4 of 7 PageID #:1090




history of bilateral carpal tunnel release surgeries anywhere in her decision. 3 The court finds the

ALJ’s failure to discuss this evidence in making her determinations is reversible error.

        Per statute, in assessing a claimant’s residual functional capacity (“RFC”), an ALJ must

consider “all of [a claimant’s] medically determinable impairments of which [they] are aware,

including [a claimant’s] medically determinable impairments that are not ‘severe’.” 20 C.F.R.

§ 404.1545(a)(2). While an ALJ is certainly able to reject evidence of record the ALJ must, at the

very least, provide reasons for doing so. See, e.g., Dixon v. Massanari, 270 F.3d 1171, 1176 (7th

Cir. 2001) (ALJ “must provide some glimpse into her reasoning”). They ALJ has simply not done

so here. Moreover, the ALJ’s failure to address Plaintiff’s carpal tunnel history and hand

numbness, pain, cramping, and difficulty lifting at Step Two indicates the ALJ may not have

accounted for all of Plaintiff's impairments during subsequent steps of the sequential evaluation

process.

        This error is not harmless for two reasons: (1) the VE testified that if there were an

additional restriction for occasional use of the hands for fine and gross manipulation, there would

be no work available for Plaintiff [R. 989-990]; and (2) the ALJ adopted the ALJ’s opinions that

Plaintiff would be able to perform jobs in the national economy that require a significant amount

of fingering, handling, and feeling.

        As to the first point, the Commissioner bears the Step Five burden of showing that there

are a significant number of jobs available the claimant is capable of performing. See 20 C.F.R.

§ 404.1560(c)(2); Liskowitz v. Astrue, 559 F.3d 736, 742-43 (7th Cir. 2009). The ALJ’s opinion

here, however, is devoid of suggestion as to how Plaintiff could still perform sedentary work



3    The ALJ did mention Plaintiff’s testimony Plaintiff’s “cramping and numbness in her hands” [R. 21] and that
“radiographic imaging of [Plaintiff’s] hands revealed suspected mild osteopenia and slight degenerative changes and
inflammation possibly related to inflammatory arthritis” [R. 22].

                                                        4
    Case: 1:20-cv-03996 Document #: 26 Filed: 08/20/21 Page 5 of 7 PageID #:1091




despite her problems with her hands – “which when considered cumulatively left the vocational

expert unable to identify any jobs for [Plaintiff] to perform.” Steele v. Barnhart, 290 F.3d 936, 942

(7th Cir. 2002) (remanding on this basis, among others). The Commissioner has failed to

adequately meet (or explain away) her Step Five burden when evidence related to Plaintiff’s carpal

tunnel syndrome/hand issues are considered.

         As to the second point, the ALJ determined Plaintiff would be able to perform following

occupations:

         • Order clerk, food and beverage (DOT #209.567-014), 160,000 jobs nationally;
         • Assembler (bench) (DOT #734.687-018), 200,000 jobs nationally; 4 and
         • Bonder, semi-conductor (DOT #726.685-066), 190,000 jobs nationally.

[R. 25]. Based on the DOT’s description of the given positions, it is clear to the Court the bonder

and assembler (either assembler position, see fn 4, supra) positions require significant hand

usage/manipulation; the order clerk position also likely requires a fair amount of manipulation as

well. Thus, if Plaintiff’s hand limitations are credited, this undermines the ALJ’s conclusion that

there were available jobs in the national economy Plaintiff could perform.

         Lastly, the Court finds it particularly troubling the ALJ determined Plaintiff had the severe

impairment of rheumatoid arthritis but then neglected to address the carpal tunnel issues Plaintiff’s

counsel questioned Plaintiff about at the Administrative Hearing. This is because “[c]arpal tunnel

syndrome is the most common compression neuropathy associated with rheumatoid arthritis.”



4    This is the incorrect DOT code for a bench assembly position, so the vocational expert’s (“VE”) testimony was
in conflict with the DOT. The VE (and, thus, the ALJ) identified the DOT code for a button and notion assembler
instead of a “bench assembler” (agric. equip.), which can be found at DOT #706.684-042. The Seventh Circuit has
held that Social Security Ruling 004p requires the ALJ to “identify and explain” any conflict between the DOT and
VE testimony, but the ALJ’s “duty to inquire” about the potential conflict arises only when the conflict between the
DOT and VE testimony is apparent. Zblewski v. Astrue, 302 F. App’x 488, 494 (7th Cir. 2008) (citing Prochaska v.
Barnhart, 454 F.3d 731, 735 (7th Cir. 2006)). Thus, there remains some question here about whether the ALJ was
required to “identify and explain” this discrepancy, despite the fact her “duty to inquire” of the VE about the conflict
might not have been triggered if the conflict was not apparent (the Court does not reach the issue of whether the
conflict was apparent, but only notes the discrepancy here). Nonetheless, the discrepancy exists here.

                                                           5
     Case: 1:20-cv-03996 Document #: 26 Filed: 08/20/21 Page 6 of 7 PageID #:1092




Feldon, Paul M.D.; Terrono, Andrew L. M.D., Carpal Tunnel Syndrome in Rheumatoid Arthritis,

Techniques in Orthopaedics (March 2006), Volume 21, Issue 1, pp. 42-47; see, also, McCarty v.

Canadian Nat’l/Illinois Cent. R.R., 2008 WL 872327, at *1 (S.D. Miss. Mar. 27, 2008)

(rheumatoid arthritis is a known cause of carpal tunnel syndrome and occurs when the synovial

membrane in the wrist swells causing pressure on the median nerve through the carpal tunnel).

Although the Commissioner argues Plaintiff “did not provide evidence that established limitations

in her ability to use her hands” [dkt. 21, p. 14], Plaintiff’s own testimony was evidence enough to

establish the limiting effects of her ability to use her hands. Scott v. Astrue, 647 F.3d 734, 740-41

(7th Cir. 2011) (while plaintiff bears burden of producing evidence of impairments, plaintiff’s

testimony constitutes this type of evidence and “[i]f the ALJ found this evidence insufficient, it

was her responsibility to recognize the need for additional medical evaluations.”); Villano v.

Astrue, 556 F.3d 558, 562 (7th Cir. 2009) (“a lack of medical evidence alone is an insufficient

reason to discredit testimony”). If the ALJ determined she needed additional evidence related to

Plaintiff’s carpal tunnel syndrome or hand problems, particularly in light of Plaintiff’s severe

impairment of rheumatoid arthritis, it was her responsibility to obtain additional medical

evaluations. What the ALJ was not free to do was disregard all mention of Plaintiff’s carpal tunnel

syndrome and reported hand manipulation difficulties.

5.    Conclusion

      Ultimately, the Court must remand on the ALJ’s failure to properly address Plaintiff’s history

of carpal tunnel syndrome and problems associated with the use of her hands. For the reasons

detailed herein, the Court must reverse and remand for proceedings consistent with this

Memorandum Opinion and Order. The Court offers no opinion as to the other alleged bases of

error in the ALJ’s decision as raised by Plaintiff other than those discussed herein. Plaintiff’s



                                                 6
   Case: 1:20-cv-03996 Document #: 26 Filed: 08/20/21 Page 7 of 7 PageID #:1093




motion for summary judgment [dkt. 17] is GRANTED and the Commissioner’s motion for

summary judgment [dkt. 20] is DENIED.




Entered: August 20, 2021                          ____________________________
                                                  Susan E. Cox,
                                                  United States Magistrate Judge




                                        7
